Citation Nr: 0709286	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-39 650	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea (claimed as 
secondary to hepatitis C and depression).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim of entitlement 
to service connection for sleep apnea, claimed as a sleep 
disorder secondary to hepatitis C and depression.


FINDINGS OF FACT

In November 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  

In the course of the current appeal of a March 2005 rating 
decision denying the veteran's claim for service connection 
for sleep apnea, the veteran submitted a signed written 
statement to VA in November 2006, in which he specifically 
withdrew his appeal of the aforementioned issue.  Therefore, 
the Board concludes that the appellant has formally withdrawn 
his appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is therefore dismissed.


ORDER

The appeal of a March 2005 rating decision denying the 
veteran's claim for service connection for sleep apnea 
(claimed as a sleep disorder secondary to hepatitis C and 
depression) is dismissed.



		
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


